DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Applicants’ amendment of claims 1-10 and 15 in the reply filed on 02 June 2022 is acknowledged.
3.	Applicants’ cancellation of claims 12, 13, and 17-19 in the reply filed on 02 June 2022 is acknowledged.

Election/Restrictions
4.	Claims 1-10 and 14-16 are allowable. The restriction requirement between Group/Invention I and Group/Invention II, and between the different embodiments of the “graft cage assembly”, as set forth in the Office action mailed on 06 December 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 06 December 2021 is withdrawn.  
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Oleg Kaplun on 28 June 2022.
The application has been amended as follows:

1. (Currently Amended) A graft cage system, comprising: 
a first graft cage including: 
a plurality of first graft cage cross-sectional portions, each of the first graft cage cross-sectional portions including (a) a plurality of base transverse members forming a base of the first graft cage, (b) a first arm including a plurality of first arm transverse members, (c) a second arm including a plurality of second arm transverse members, (d) a plurality of base connecting struts, each of the base connecting struts extending between a first one of the base transverse members and a second one of the base transverse members, (e) a plurality of first arm connecting struts, each of the first arm connecting struts extending between a first one of the first arm transverse members and a second one of the first arm transverse members, and (f) a plurality of second arm connecting struts, each of the second arm connecting struts extending between a first one of the second arm transverse members and a second one of the second arm transverse members; and 
a plurality of longitudinal members connecting the first graft cage cross-sectional portions to one another, intersections of the first graft cage cross-sectional portions with the longitudinal members forming first pores in the first and second arms; 
a second graft cage including: 
a plurality of second graft cage cross-sectional portions, each of the second graft cage cross-sectional portions including (a) a plurality of base transverse members forming a base of the [[second graft cage, (b) a first arm including a plurality of first arm transverse members, (c) a second arm including a plurality of second arm transverse members, (d) a plurality of base connecting struts, each of the base connecting struts extending between a first one of the base transverse members and a second one of the base transverse members, (e) a plurality of first arm connecting struts, each of the first 4Attorney Docket No. 10139/37001 (DSP6204USNP1)arm connecting struts extending between a first one of the first arm transverse members and a second one of the first arm transverse members, and (f) a plurality of second arm connecting struts, each of the second arm connecting struts extending between a first one of the second arm transverse members and a second one of the second arm transverse members: and 
a plurality of longitudinal members connecting the second graft cage cross- sectional portions to one another, intersections of the second graft cage cross-sectional portions with the longitudinal members forming second pores in the first and second arms; and 
a third graft cage comprising: 
a plurality of third graft cage cross-sectional portions, each of the third graft cage cross-sectional portions including (a) a plurality of base transverse members forming a base of the [[third graft cage, (b) a first arm including a plurality of first arm transverse members, (c) a second arm including a plurality of second arm transverse members, (d) a plurality of base connecting struts, each of the base connecting struts extending between a first one of the base transverse members and a second one of the base transverse members, (e) a plurality of first arm connecting struts, each of the first arm connecting struts extending between a first one of the first arm transverse members and a second one of the first arm transverse members, and (f) a plurality of second arm connecting struts, each of the second arm connecting struts extending between a first one of the second arm transverse members and a second one of the second arm transverse members; and 
a plurality of longitudinal members connecting the third graft cage cross-sectional portions to one another, intersections of the third graft cage cross-sectional portions with the longitudinal members forming third pores in the first and second arms, wherein the first, second, and third graft cages are sized, shaped and configured so that a free end of the first arm of the first graft cage may be interlocked with a free end of the second arm 5Attorney Docket No. 10139/37001 (DSP6204USNP1)of the second graft cage while a the free end of the first arm of the second graft cage is interlocked with a free end of the second arm of the third graft cage and a free end of the first arm of the third graft cage is interlocked with a free end of the second arm of the first graft cage, the first pores being sized and shaped and configured to receive the free end of the [[second arm of  the second graft cage on the first arm of the first graft cage and to receive the [[

6. (Currently Amended) The graft cage system of claim 5, wherein a cross-sectional area of the [[

10. (Currently Amended) A graft cage assembly, comprising: 
a first graft cage including a plurality of first graft cage cross-sectional portions, each of the first graft cage cross-sectional portions including (a) a plurality of base transverse members forming a base of the first graft cage, (b) a first arm including a plurality of first arm transverse members, (c) a second arm including a plurality of second arm transverse members, (d) a plurality of base connecting struts, each of the base connecting struts extending between a first one of the base transverse members and a second one of the base transverse members, (e) a plurality of first arm connecting struts, each of the first arm connecting struts extending between a first one of the first arm transverse members and a second one of the first arm transverse members, and (f) a plurality of second arm connecting struts, each of the second arm connecting struts extending between a first one of the second arm transverse members and a second one of the second arm transverse members and a plurality of longitudinal members connecting the cross-sectional portions of the first graft cage to one another, intersections of the cross-sectional portions with the longitudinal members forming pores in the first and second arms; and 
a second graft cage including a plurality of second graft cage cross-sectional portions, each of the second graft cage cross-sectional portions including (a) a plurality of base transverse members forming a base of second the graft cage, (b) a first arm including a plurality of first 7Attorney Docket No. 10139/37001 (DSP6204USNP1) arm transverse members, (c) a second arm including a plurality of second arm transverse members, (d) a plurality of base connecting struts, each of the base connecting struts extending between a first one of the base transverse members and a second one of the base transverse members, (e) a plurality of first arm connecting struts, each of the first arm connecting struts extending between a first one of the first arm transverse members and a second one of the first arm transverse members, and (f) a plurality of second arm connecting struts, each of the second arm connecting struts extending between a first one of the second arm transverse members and a second one of the second arm transverse members and a plurality of longitudinal members connecting the cross-sectional portions of the second graft cage to one another, intersections of the cross-sectional portions with the longitudinal members forming pores in the first and second arms; and
a third graft cage including a plurality of third graft cage cross-sectional portions, each of the third graft cage cross-sectional portions including (a) a plurality of base transverse members forming a base of the third graft cage, (b) a first arm including a plurality of first arm transverse members, (c) a second arm including a plurality of second arm transverse members, (d) a plurality of base connecting struts, each of the base connecting struts extending between a first one of the base transverse members and a second one of the base transverse members, (e) a plurality of first arm connecting struts, each of the first arm connecting struts extending between a first one of the first ann transverse members and a second one of the first arm transverse members, and (f) a plurality of second arm connecting struts, each of the second arm connecting struts extending between a first one of the second arm transverse members and a second one of the second arm transverse members and a plurality of longitudinal members connecting the cross-sectional portions of the third graft cage to one another, intersections of the cross-sectional portions with the longitudinal members forming pores in the first and second arms, each of the first and second arms of the third graft cage extending from a base end adjacent     to a base of the third graft cage to a free end opposite the corresponding base end;
wherein at least a first one of the pores of the first graft cage is sized, shaped and configured to receive an end of the first arm of the second graft cage to interlock the first and second graft cages to one another; 
[[
wherein the first, second, and third graft cages are sized, shaped and configured so that a free end of the first arm of the first graft cage may be interlocked with a free end of the second arm of the second graft cage while a free end of the first arm of the second graft cage is interlocked with a free end of the second arm of the third graft cage and a free end of the first arm of the third graft cage is interlocked with a free end of the second arm of the first graft cage.

11. (Canceled)

14. (Currently Amended) The graft cage assembly of claim [[10, wherein a first angle of the first graft cage between the base and the first arm of the first graft cage is equal to a second angle of the first graft cage between the base and the second arm of the first graft cage and a first angle of the second graft cage between the base and the first arm of the second graft cage is equal to a second angle of the second graft cage between the base and the second arm of the second graft cage, and wherein the first and second angles of the first graft cage are equal to the first and second angles of the second graft cage.

15. (Currently Amended) The graft cage assembly of 10, wherein [[

16. (Currently Amended) The graft cage assembly of claim [[15, wherein the first connection angle is between 60 degrees and 120 degrees.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Javier G. Blanco whose telephone number is (571)272-4747.  The examiner can normally be reached on M- F (10am-7:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Jerrah C. Edwards, at (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAVIER G BLANCO/             Primary Examiner, Art Unit 3774